Case 1:16-cr-00640-BMC Document 792 Filed 09/16/19 Page 1 of 1 PageID #: 12076
                                                                                       1301 Avenue of the Americas, 40th Floor
                                                                                                   New York, NY 10019-6022
                                                                                                           PHONE   212.999.5800
                                                                                                             FAX   212.999.5899
                                                                                                               www.wsgr.com




                                               September 16, 2019

VIA CM/ECF

The Honorable Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:      United States v. Mark Nordlicht, et al., No. 1:16-cr-00640-BMC

Dear Judge Cogan:

        We represent defendant David Levy in connection with the above-referenced matter. In
connection with oral argument on Mr. Levy’s motion for acquittal, see Dkt. No. 785, we write to
inform the Court that Mr. Levy and the undersigned are unavailable on the following dates due to
religious holidays and other scheduling conflicts: September 20, October 1, October 4, and October
9-21, 2019. We remain otherwise available for oral argument at the Court’s convenience.

                                                         Respectfully submitted,

                                                         WILSON SONSINI GOODRICH & ROSATI
                                                         Professional Corporation

                                                         s/ Michael S. Sommer
                                                         Michael S. Sommer
                                                         Morris J. Fodeman




cc: All Counsel of Record (via CM/ECF)




             AUSTIN    BEIJING  BOSTON   BRUSSELS    HONG KONG  LONDON  LOS ANGELES NEW YORK   PALO ALTO
                      SAN DIEGO  SAN FRANCISCO    SEATTLE  SHANGHAI WASHINGTON, DC WILMINGTON, DE
